       Case 7:19-cr-00559-KMK Document 35 Filed 08/13/20 Page 1 of 1
        Case 7:19-cr-00559-KMK Document 36 Filed 08/13/20 Page 1 of 1
                                  LAW OFFICES
                              JOHNS. WALLENSTEIN
                         1100 Franklin Avenue, Suite 305
                           Garden City, New York 11530
                        (516) 742-5600 Fax (516) 742-5040
                       Email: JSWallensteinEsq@outlook.com

                                  August 13, 2020


BYECF
Hon. Kenneth M. Karas
United States District Court, SDNY
300 Quarropas Street
White Plains, New York 10601

      Re:      United States v. Jose Decena
               Docket # 19 CR 559 (KMK)

Dear Judge Karas,

      I write to respectfully request that the sentencing of Mr. Decena be
rescheduled to September 14, 2020 at 2:00 PM, so that the proceeding may
take place in person, rather than remotely.

     Your chambers confirms the Court's availability, and the Government
has no objection.

      Thank you for your courtesy and consideration.

                                              Respectfully yours,



                                              JOHN S. WALLENSTEIN
JSW /hs

cc:   AUSA Courtney Heavey (by ECF)

            Granted.

            So Ordered.



          ~~8/13/20
